953 F.2d 1385
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kimberly BULL, Defendant-Appellant.
No. 91-6248.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1992.

Before KENNEDY and RALPH B. GUY, Jr., Circuit Judges;  and ENGEL, Senior Circuit Judge.

ORDER

1
The defendant is appealing a district court order that she be detained pending trial.   Her notice of appeal was filed in the district court on October 2, 1991.   On October 21, 1991, trial was commenced and on October 31, 1991, the defendant was convicted.   Accordingly, her appeal from the district court's pre-trial detention order is now moot.


2
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.   Rule 9(b)(1), Local Rules of the Sixth Circuit.